     Richard J. Wotipka                            Honorable Timothy W. Dore
 1   BROADWAY LAW GROUP                            Chapter 13
     707 East Harrison                             Hearing Date: December 5, 2018
 2
     Seattle, WA 98102                             Hearing Time: 9:30 am
 3
     (206) 623-2020                                Response Date: November 28, 2018
     rjw@bwseattlelaw.com
 4
                       IN THE UNITED STATES BANKRUPTCY COURT
 5               WESTERN DISTRICT OF WASHINGTON AT SEATTLE
                                         )
 6                                       ) No. 18-13536
     In Re:                               )
 7                                        ) DECLARATION OF COUNSEL IN
            LUU LE,                      ) REPLY TO TRUSTEE'S OBJECTION
 8
                    Debtor(s).           ) TO MOTION FOR ORDER
 9
                                         ) AUTHORIZING WITHDRAWAL
                                         ) OF COUNSEL
10
            Richard J. Wotipka, under penalty of perjury, hereby declares as follows:
11
            1.      I am the attorney of record for the debtor Luu Le in the above caption
12
     Chapter 13 case. I have personal knowledge of the following facts and am competent to
13
     testify regarding the same.
14
            2.      At the initial 341 meeting in this case, the staff attorney from the Trustee's
15
     office requested documents and information from the debtor and continued the 341
16
     meeting to allow time for the debtor to produce the information/documents requested
17
     prior to the continued 341 meeting.
18
            3.      Immediately following the initial 341 meeting I sent the debtor
19
     correspondence outlining the information and documentation requested by the trustee's
20
     office and requesting that he provide it to me as soon as possible.
21
            4.      I never received any responsive documents or information from the debtor
22
     prior to the continued 341 meeting, and never received any communication from the
23
     debtor of any kind prior to the continued 341 meeting. I appeared at the continued 341
24
     meeting. The debtor did not appear at the continued 341 meeting, and failed to provide
25
     any notice that he would not be appearing or any explanation for his failure to appear.

     DECLARATION - 1                                                   BROADWAY LAW GROUP
                                                                               1707 east Harrison
                                                                           Seattle, Washington 98102
                                                                                 (206) 623-2020
                                                                               Fax (206) 682-6148
Case 18-13536-TWD        Doc 24     Filed 11/14/18      Ent. 11/14/18 09:15:50         Pg. 1 of 2
 1           5.       I have received no communication from the debtor following his initial

 2   341 meeting. After the debtor failed to provide the requested documents/information,

 3   failed to appear at his continued 341 meeting and failed to communicate with me in any

 4   way regarding what was going on with his situation, I checked the Trustee's ledgers,

 5   which indicated the debtor had also failed to make any plan payment, well over a month

 6   after the filing of the case.

 7           6.      I cannot help a debtor who refuses to help himself, refuses to meet the

 8   obligations required of a Chapter 13 debtor, and refuses to communicate with me. There

 9   is no point in my wasting time trying to help a debtor who refuses to be helped. .

10

11
     Dated: November 14th, 2018                      By: S/Richard J. Wotipka
12                                                       Richard J. Wotipka
13

14

15

16

17

18

19

20

21

22

23

24

25



     DECLARATION - 2                                                  BROADWAY LAW GROUP
                                                                              1707 east Harrison
                                                                          Seattle, Washington 98102
                                                                                (206) 623-2020
                                                                              Fax (206) 682-6148
Case 18-13536-TWD          Doc 24    Filed 11/14/18     Ent. 11/14/18 09:15:50        Pg. 2 of 2
